OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 23, 1965 and maintains an office in Buffalo. The Griev*87anee Committee filed a petition charging respondent with two Counts of misconduct. Respondent’s answer denied material allegations of the petition and a Referee was appointed to make findings on the issues of fact raised by the pleadings. The Referee has filed a report that the Grievance Committee moves to confirm in part and to disaffirm in part. Respondent requests that the Referee’s report be confirmed.
The Referee found that respondent commingled his funds with those of his clients, that he failed to notify his clients that interest had been earned on their funds and failed to pay them the interest owed, and that he converted his clients’ funds by using them repeatedly to pay personal and business expenses. Although respondent claimed that funds used to pay personal expenses were legal fees owed to him in one estate matter, the Referee found that he failed to obtain court approval for the advance payment of fees pursuant to SCPA 2110, 2111, 2310 and 2311.
We confirm the findings of fact in the Referee’s report and conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit and misrepresentation;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law;
DR 9-102 (A) (22 NYCRR 1200.46 [a])—commingling client funds with his own;
DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1])—failing to maintain funds of a client in a special account separate from his business or personal accounts;
DR 9-102 (C) (4) (22 NYCRR 1200.46 [c] [4])—failing to pay promptly to a client, as requested by the client, funds in his possession that the client is entitled to receive; and
DR 9-102 (D) (1) (22 NYCRR 1200.46 [d] [1])—failing to maintain for seven years records identifying the purpose of each withdrawal from his special account.
We note respondent’s prior unblemished record and conclude that respondent should be suspended for three years and until further order of the Court. We also direct that restitution be made in the amount specified in the petition.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of suspension entered.